   8:18-cv-00492-LSC-CRZ Doc # 76 Filed: 06/26/20 Page 1 of 1 - Page ID # 360



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

 DOUBLETAP DEFENSE, LLC,

                    Plaintiff,                                 8:18CV492

       vs.
                                                        PROGRESSION ORDER
 HORNADY MANUFACTURING CO.,

                    Defendant.



       This matter is before the court on the parties’ Stipulation and Joint Motion
for Extension of Deadlines. After consideration, IT IS ORDERED that the Stipulation
and Joint Motion for Extension of Deadlines (Filing No. 75) granted is as follows:

       1)    The deadlines for complete expert disclosures for all experts expected
             to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
             and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the defendant(s):              July 31, 2020.
                    For plaintiff(s)’ rebuttal:        August 14, 2020.

       2)    The deposition deadline, including but not limited to depositions for
             oral testimony only under Rule 45, is July 24, 2020.

       3)    The deadline for filing motions to dismiss, motions for summary
             judgment and motions to exclude testimony on Daubert and related
             grounds is September 11, 2020.


       Dated this 26th day of June, 2020.

                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
